Citation Nr: 0837126	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-24 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability  (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 until January 
1969 and from March 1985 until July 1991.  He served in 
Southwest Asia during Operation Desert Storm.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

This case was remanded by the Board in April 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
tingling sensation of the body, fatigue, memory loss, and 
headaches due to undiagnosed illness, currently rated as 20 
percent disabling; and congestion and shortness of breath due 
to undiagnosed illness, currently rated as 10 percent 
disabling.  He has a combined evaluation for compensation of 
30 percent disabling.

2.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 
4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
are productive of significant impairment, which has rendered 
him unable to secure and follow any form of substantially 
gainful employment consistent with his education and 
occupational experience.  

Specifically, the veteran argues that his service-connected 
chronic fatigue and shortness of breath due to undiagnosed 
illness prevent him from obtaining employment.  The evidence 
indicates that he was last employed in December 2002 as a 
part-time carpet layer.  Other former occupations include 
Army National Guard administrative sergeant and training 
clerk as well as janitor.  He has a high school equivalent 
education.  

VA regulations provide that TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities; 
provided that, if there is only one such disability, this 
disability is ratable at 60 percent or more, and that if 
there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).  

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2007).

In this case, the Board notes that the veteran's service-
connected disabilities include tingling sensation of the 
body, fatigue, memory loss, and headaches due to undiagnosed 
illness, currently rated as 20 percent disabling; and 
congestion and shortness of breath due to undiagnosed 
illness, currently rated as 10 percent disabling.  He has a 
combined evaluation for compensation of 30 percent disabling.

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for TDIU, the 
record must reflect some factor which takes his or her case 
outside the norm.  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the disabilities associated with the veteran's 
service-connected chronic fatigue and shortness of breath, 
and the symptoms reasonably attributed thereto, preclude more 
than marginal employment and the claim for TDIU is warranted.    

Specifically, a May 2004 decision of the Social Security 
Administration (SSA) determined that the veteran had been 
disabled since December 19, 2002.  The following impairments 
were found to be "severe" under SSA regulations: 
undifferentiated somatoform disorder; dysthymia; adjustment 
reaction with mixed emotion features; and personality 
disorder, not otherwise specified.  Although he was found to 
have "some basic transferrable clerical skills," he was 
deemed unable to perform his past relevant work because of 
his residual functional capacity and vocational factors.  

In an August 2003 VA neurological examination, the veteran 
was diagnosed with headache disorder and chronic fatigue, 
both due to an undiagnosed condition.  The examiner opined 
that his undiagnosed condition "no doubt limits his ability 
to provide employment."

In its April 2008 decision, the Board remanded the issue of 
entitlement to TDIU in order to obtain a "definitive 
opinion" regarding whether the veteran was unable to secure 
and follow a substantially gainful occupation due to his 
service-connected disabilities.  Pursuant to the Board's 
remand instructions, he was afforded VA examination in May 
2008.  The examiner indicated that his service-connected 
conditions had a "severe" effect on chores, driving, 
traveling, exercise, sports, recreation, dressing, and 
bathing.  

The examiner explicitly opined that it was "at least as 
likely as not" that the veteran was unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disability.  This was because symptoms 
consistent with chronic fatigue syndrome were such that the 
veteran would be unemployable because he could not even 
remain upright to perform minor chores around the house.  In 
the examiner's opinion, he would not even be able to engage 
in sedentary employment.  

Based on the above evidence, including the opinions of the VA 
medical examiners and the findings of the SSA Administrative 
Law Judge, and giving the veteran the benefit of the doubt, 
the Board finds that his service-connected disabilities more 
likely than not render him unemployable.  That is to say, the 
nature and extent of his service-connected disabilities, 
particularly his chronic fatigue, are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment regardless of his 
nonservice-connected disabilities.  Accordingly, with 
resolution of reasonable doubt in the veteran's favor, a TDIU 
is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

A TDIU due to service-connected disabilities is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


